 

Ex 10_11(XVI)

 

GEORGIA-PACIFIC CORPORATION LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE GRANT AGREEMENT

 

Grantee:

   [First Middle Last]

Target Grant:

   [   ] shares

Performance Period

  

January 1, 2005 through

December 31, 2007

Grant Date:

   February 2, 2005

 

THIS AGREEMENT, dated as of the Grant Date stated above, by and between
Georgia-Pacific Corporation (the “Corporation”) and the Grantee;

 

W I T N E S S E T H:

 

WHEREAS, the Corporation wishes to give the Grantee an opportunity to acquire or
enlarge his/her equity ownership in the Corporation for purposes of augmenting
the Grantee’s proprietary interest in the success of Georgia-Pacific Corporation
and thereby focusing Grantee’s efforts on increasing shareholder value;

 

WHEREAS, the Performance Shares described in this Agreement have been granted
pursuant to, and are governed by, the Plan (as defined below);

 

NOW, THEREFORE, the Corporation and the Grantee hereby agree as follows:

 

1. Performance Share Grant. Subject to the terms and conditions of this
Agreement, the Corporation hereby grants to Grantee the Target Grant of
Performance Shares as specified on the first page of this Agreement.

 



--------------------------------------------------------------------------------

2. Award of Performance Shares. The Grantee will receive an award of a specified
percentage of his/her Target Grant of Performance Shares as of the last day of
the Performance Period if he remains actively employed with the Corporation on
such date and if the percentile ranking of G-P’s TSR for the Performance Period,
when compared to the TSR performance of the other Peer Group Companies for the
Performance Period, equals or exceeds the 30th percentile. The following chart
specifies the percentage of the Target Grant that will be awarded depending upon
the actual TSR percentile rating achieved by G-P during the Performance Period:

 

Achieved TSR

Percentile

--------------------------------------------------------------------------------

 

Award as Percentage of

Target Grant

--------------------------------------------------------------------------------

Less than 30th

      0%

  30th

    50%

  40th

    75%

  50th

  100%

  60th

  120%

  70th

  140%

  80th

  160%

  90th

  180%

100th

  200%

 

The percentage of the Target Grant awarded for achieved TSR percentiles which
lie between the data points specified in the chart will be determined by
interpolation. One hundred percent (100%) of the Target Grant will be awarded if
G-P achieves a TSR performance during the Performance Period of 50.00. The
precise number of Performance Shares awarded to the Grantee under this Agreement
pursuant to this Section 2 will be determined by multiplying the Target Grant by
the percentage specified in the above chart (or determined through interpolation
based on the chart), and then rounding the resulting number up to the nearest
whole number.

 

- 2 -



--------------------------------------------------------------------------------

3. Awards on Certain Events. Notwithstanding the requirement in Section 2 of
this Agreement that a Grantee be actively employed on the last day of the
Performance Period, Performance Shares shall be awarded pursuant to Section 2 to
any Grantee who terminates employment during the Performance Period:

 

  (i) on the Grantee’s Normal or Early Retirement Date;

 

  (ii) on the Grantee’s Disability Retirement Date;

 

  (iii) on the date of the Grantee’s death prior to his termination of
employment from the Corporation;

 

  (iv) as a result of a Change of Control; or

 

  (v) subject to the approval of the Committee, on the date of the Grantee’s
involuntary termination of employment from the Corporation due to (A) job
elimination or (B) such other reason as may be specifically approved by the
Committee.

 

4. Payment of Award. As soon as practicable after the TSR for the Performance
Period has been certified by the Committee (but in no event later than the March
15 following the end of the Performance Period), Performance Shares awarded
pursuant to Section 2 shall be paid to the affected Grantee in the form of
Stock. At such time, the Grantee shall enjoy full shareholder and ownership
rights with respect to such shares. The shares of Stock paid under this Plan
shall be held in a book entry account for the Grantee by a broker-dealer
designated by the Corporation or, at the Participant’s direction and expense, a
stock certificate representing all such shares of Stock shall be delivered to
the Grantee (or any person who makes a claim through a Grantee) and shall be
registered in his or her name.

 

5. Ownership Rights. Upon receipt of any portion of an award of Performance
Shares which is paid in Stock under this Agreement, the Grantee shall exercise
all ownership rights (including, without limitation, the right to vote and the
right to receive dividends) with respect to

 

- 3 -



--------------------------------------------------------------------------------

such shares, provided that voting and dividend rights with respect to the shares
will be exercisable only if the record date for determining shareholders
entitled to vote, or to receive dividends, falls on or after an Award Date. The
Grantee shall have the same rights with respect to any shares of Stock accruing
to awarded Performance Shares as a result of any adjustment under Sections 8(h).

 

6. Deferral of Exercise or Delivery of Shares. Notwithstanding any provision in
this Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Corporation, the Plan
Administrator, the Agent or the Grantee to take any action or refrain from
action in connection with the award or delivery of Performance Shares under this
Agreement, or to delay such award or delivery, then the award or delivery of
such shares shall be deferred until such action has been taken or such
restriction on action has been removed.

 

7. Termination Date. The Grantee’s date of termination of employment from the
Corporation shall be deemed for purposes of this Agreement to be the later of
(i) his last day of active work for the Corporation or (ii) his last day on the
active employee payroll of the Corporation; provided, however, that for all
purposes of this Agreement, the Grantee shall be deemed actively at work during
any period the Grantee is on approved paid medical leave or on a layoff under
the Corporation’s salaried layoff policy or during the protected reemployment
period applicable to any Participant on military leave.

 

- 4 -



--------------------------------------------------------------------------------

8. General Provisions. The Grantee acknowledges that he has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including
(but not limited to) the following:

 

(a) Authority of Plan Administrator. The Plan Administrator shall have the
authority to administer the Agreement and the Plan; to make all determinations
with respect to the construction and application of the Agreement, the Plan, and
the resolutions of the Board of Directors establishing the Plan; to adopt and
revise rules relating to the Agreement and the Plan; to hire the Agent with
respect to its administrative responsibilities under the Agreement and the Plan;
and to make other determinations which it believes are necessary or advisable
for the administration of the Agreement and the Plan. Any dispute or
disagreement which arises under this Agreement or the Plan shall be resolved by
the Plan Administrator in its absolute discretion. Any such determination,
interpretation, resolution, or other action by the Plan Administrator shall be
final, binding and conclusive with respect to the Grantee and all other persons
affected thereby.

 

(b) Notices. Any notice which is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Corporation or the Agent to the Grantee), and delivered personally or
by mail, postage prepaid, addressed as follows: (i) if to the Corporation or the
Agent, at l33 Peachtree Street, N.E., Atlanta, Georgia 30303, Attention:
Compensation Department, or at such other address as the Corporation or the
Agent by notice to the Grantee may have designated from time to time; (ii) if to
the Grantee, at the address indicated in the Grantee’s then-current personnel
records, or at such other address as the Grantee by notice to the Corporation
may have designated from time to time. Such notice shall be deemed given upon
receipt.

 

(c) Taxation. The Grantee shall be responsible for all applicable income and
withholding taxes and the employee share of FICA taxes with respect to any
compensation income generated upon the award of his vested Performance Shares
under this Agreement.

 

(d) Nontransferability. This Agreement and the Performance Shares granted to the
Grantee shall be nontransferable and shall not be sold, hypothecated or
otherwise assigned or conveyed by the Grantee to any other person, except as
specifically permitted in this Agreement. No assignment or transfer of this
Agreement or the rights represented thereby, whether voluntary

 

- 5 -



--------------------------------------------------------------------------------

or involuntary, or by operation of law or otherwise, shall vest in the assignee
or transferee any interest or right whatsoever, except as specifically permitted
in this Agreement. The Agreement shall terminate, and be of no force or effect,
immediately upon any attempt to assign or transfer the Agreement or any of the
Performance Shares to which the Agreement applies.

 

(e) Designation of Beneficiary. Notwithstanding anything in Section 8(d) to the
contrary, the Grantee may designate a person or persons to receive, in the event
of his death, any rights to which he would be entitled under this Agreement.
Such a designation shall be filed with the Agent in accordance with uniform
procedures specified by the Plan Administrator. The Grantee may change or revoke
a Beneficiary designation at any time by filing a written statement of such
change or revocation with the Agent in accordance with uniform procedures
specified by the Plan Administrator. No Beneficiary designation or change of
Beneficiary designation will be effective until notice thereof is received. If a
Grantee fails to designate a Beneficiary or if the Beneficiary predeceases the
Grantee, the Grantee’s estate shall be deemed to be his/her Beneficiary for
purposes of this Agreement.

 

(f) No Shareholder Rights. Except as otherwise specifically provided in Section
5 of this Agreement (regarding shareholder rights of the Grantee with respect to
Performance Shares awarded pursuant to Section 2), until Performance Shares have
been awarded in accordance with the provisions of Section 2 of the Agreement,
the Grantee shall have no rights as a shareholder of the Corporation, and shall
not be deemed to be a shareholder of the Corporation for any purpose.

 

(g) Not an Employment Contract. This Agreement shall not be deemed to limit or
restrict the right of the Corporation to terminate the Grantee’s employment at
any time, for any reason, with or without Cause, or to limit or restrict the
right of the Grantee to terminate his employment with the Corporation at any
time.

 

(h) Corporate Restructuring/Capital Readjustments. Nothing in this Agreement
shall abridge the rights or powers of the Corporation or its stockholders
reserved to them in Section 9(a) of the Plan, and in the event of any
extraordinary transaction with respect to or

 

- 6 -



--------------------------------------------------------------------------------

affecting Georgia-Pacific Stock, adjustments to the number of Performance Shares
granted in this Agreement may be made in accordance with the provisions of
Section 9(b) of the Plan.

 

(i) Fractional Shares. Notwithstanding anything in this Agreement to the
contrary, in the event that any adjustment to the Target Grant or an award of
Performance Shares or the calculation of an award pursuant to this Agreement
would otherwise result in the creation of a fractional share interest, the
affected Target Grant or Performance Share award shall be rounded up to the
nearest whole share.

 

(j) Amendment or Termination. This Agreement may be amended or terminated at any
time by the mutual agreement and written consent of the Grantee and the Plan
Administrator, but only to the extent permitted under the Plan; provided that to
the extent the Plan Administrator (in its sole discretion) deems necessary in
order to comply with the requirements of section 409A of the Internal Revenue
Code of 1986, as amended, the Plan Administrator may amend this Agreement
without consent of the Participant even if such action may reduce or diminish
the value of Participant’s award.

 

(k) Governing Instrument. This Agreement is subject to all terms and conditions
of the Plan and shall at all times be interpreted in a manner that is consistent
with the intent, purposes, and specific language of the Plan.

 

(l) Severability. If any provision of this Agreement should be held illegal or
invalid for any reason by the Plan Administrator or court of applicable
jurisdiction, such determination shall not affect the other provisions of this
Agreement, and it shall be construed as if such provision had never been
included herein.

 

(m) Headings/Gender. Headings in this Agreement are for convenience only and
shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.

 

- 7 -



--------------------------------------------------------------------------------

(n) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Georgia
and, where applicable, federal law.

 

9. Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

 

(a) Agent means Equiserve or any other entity designated by the Plan
Administrator to act as its administrative service provider.

 

(b) Agreement means this agreement between the Grantee and the Corporation
setting forth the terms and conditions of the Performance Share grant described
herein.

 

(c) Award Date means the date as of which Performance Shares are awarded to the
Grantee pursuant to Section 2.

 

(d) Beneficiary means the person(s) designated by the Grantee pursuant to
Section 8(e) of this Agreement to receive his/her rights under this Agreement
upon his/her death.

 

(e) Board of Directors means the Board of Directors of Georgia-Pacific
Corporation.

 

(f) Cause means any of the actions or omissions specified in Section 2(d) of the
Plan.

 

(g) Change of Control has the meanings specified in Section 11(b) of the Plan.

 

(h) Committee means the Management Development and Compensation Committee of the
Board of Directors, or a subcommittee of such Committee, as the same may be
constituted from time to time.

 

(i) Corporation or G-P means Georgia-Pacific Corporation, its successors and
assigns, and any other corporation or other entity, whether foreign or domestic,
in which the Corporation has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

- 8 -



--------------------------------------------------------------------------------

(j) Disability means “disability” as defined under the Georgia-Pacific
Corporation LifeChoices Plus Benefits Program, Long-Term Disability Plan
(whether or not the Grantee is covered under such plan).

 

(k) Disability Retirement Date means the later of (i) the day the Grantee’s
employment with the Corporation ends after the maximum period during which
salary continuation benefits from the Corporation because of illness or injury
are authorized in accordance with its then-current medical leave policy, but
only if the Grantee’s Disability continues through that date, or (ii) the day
the Grantee’s employment with the Corporation ends after the last day of a
personal leave of absence immediately following such period of salary
continuation, provided, that the Grantee has a Disability on such date. If the
Grantee is involuntarily terminated because of job elimination or facility
closure (or other reason approved by the Plan Administrator) while on a paid
medical leave based on a Disability or during a personal leave of absence
immediately following such medical leave, the Grantee will have a Disability
Retirement Date on the last day of the maximum period during which salary
continuation benefits from the Corporation because of illness or injury would
have been authorized in accordance with its then-current medical leave policy if
he had not been terminated (in the case of termination during a medical leave)
or on the date of termination (in the case of termination during the personal
leave of absence), provided that he still has a Disability on such date.

 

(l) Early Retirement Date means the Grantee’s date of termination from the
Corporation after having attained at least age 62 (but not age 65) and having
accrued at least 10 years of service for vesting purposes as determined in
accordance with the provisions of the Georgia-Pacific Corporation Salaried
401(k) Plan (or any successor tax-qualified retirement plan maintained for
salaried employees of the Corporation).

 

(m) Fair Market Value means the mean between the high and low sales prices of a
share of Georgia-Pacific Stock on the Award Date, as reported in The Wall Street
Journal, New York Stock Exchange - Composite Transactions, or as reported in any
successor quotation

 

- 9 -



--------------------------------------------------------------------------------

system adopted prospectively for this purpose by the Plan Administrator in its
discretion. If the date of determination is not a trading date on the New York
Stock Exchange, Fair Market Value shall be determined using the high and low
sales prices of a share of Georgia-Pacific Stock on the next preceding trading
date. The Fair Market Value of Georgia-Pacific Stock shall be rounded to the
nearest whole cent (with 0.5 cent being rounded to the next higher whole cent).

 

(n) Georgia-Pacific Stock or Stock means the Corporation’s common stock, par
value $0.80 per share.

 

(o) Grant Date means the date set forth on the first page of this Agreement.

 

(p) Grantee means the employee of the Corporation named on the first page of
this Agreement.

 

(q) Normal Retirement Date means the Grantee’s date of termination from the
Corporation after having attained at least age 65.

 

(r) Peer Group Companies means, for any Performance Period, the companies
designated by the Compensation Committee for that Performance Period which are
determined by the Compensation Committee, in its sole discretion, to be peers of
the Corporation for that Performance Period; provided, however, notwithstanding
a company’s inclusion in the group of Peer Group Companies, such company shall
be disregarded for purposes of making awards under this Agreement if: (i) it is
not in existence as an independent entity generating the types of public
information needed for TSR calculations under this Agreement both at the
beginning and the end of the Performance Period, or (ii) during the Performance
Period, it changes its principal business in so that, in the sole Committee’s
judgment, it no longer can be compared as a peer of the Corporation.

 

(s) Performance Period means the period specified on the first page of this
Agreement during which Total Shareholder Return of G-P and the Peer Group
Companies will

 

- 10 -



--------------------------------------------------------------------------------

be measured to determine whether Performance Shares will be awarded to Grantee
pursuant to Section 2 .

 

(t) Performance Shares means the shares of Stock granted under the terms and
conditions of this Agreement which may be paid either in Stock or cash.

 

(u) Plan means the Georgia-Pacific Corporation Long-Term Incentive Plan, as
adopted by the Board of Directors on September 17, 1997, and approved by the
Corporation’s shareholders on December 16, 1997, and as amended from time to
time.

 

(v) Plan Administrator means the Committee, provided, however, that to the
extent permitted by the Plan and authorized by the Committee, the Chief
Executive Officer of Georgia-Pacific Corporation may act on behalf of the
Committee in executing the duties and responsibilities of the Plan
Administrator.

 

(w) Target Grant means the number of Performance Shares specified on the first
page of this Agreement.

 

(x) Total Shareholder Return or TSR means, for a given Performance Period and a
given common stock, the number determined by the formula [(SB+SD)PE - 100] ÷
100, where (i) “SB” is the number of shares of the common stock (including
fractional shares) that could be bought with an initial $100 investment at PB,
or $100 ÷ PB; (ii) “SD” is the total number of shares of the common stock
(including fractional shares) (A) which are distributed as stock dividends with
respect to the common stock during the Performance Period or (B) which could be
purchased with the cash dividends (or allocated portion of a per share dividend)
paid on SB shares of the common stock during the Performance Period (and any
additional shares or fractional shares allocated in accordance with this
subsection (ii) with respect to dividends paid during the Performance Period but
prior to the dividend in question), determined in the case of each such dividend
paid using the closing price of the common stock on the trading date coincident
with or next preceding the date of payment of the dividend; (iii) “PB” is the
average daily closing price of the common stock during the thirty (30) trading
days preceding the first day of the Performance Period; and (iv) “PE” is the
average daily closing price of the common stock during the thirty (30) trading
days preceding the last trading day of the Performance Period. In calculating
the Total Shareholder Return for a given common stock, the Plan Administrator
will apply the principles of Section 8(h) as if that section applied to the
common stock.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers under its corporate seal, and the Grantee has
executed this Agreement, as of the day and year first above written.

 

GEORGIA-PACIFIC CORPORATION

By:        

A. D. Correll

   

Chairman and Chief Executive Officer

 

ATTEST:

  

Douglas P. Roberto

Secretary

 

GRANTEE

 

Name:

   

 

- 12 -



--------------------------------------------------------------------------------

NOTE: PLEASE COMPLETE THE ATTACHED ACKNOWLEDGMENT OF RECEIPT

AND BENEFICIARY DESIGNATION FORM AND RETURN IT TO:

 

GEORGIA-PACIFIC CORPORATION

CORPORATE COMPENSATION DEPARTMENT (GA030-14)

LONG-TERM INCENTIVE PLAN

“PERSONAL AND CONFIDENTIAL”

133 PEACHTREE STREET (30303)

P. O. BOX 105605

ATLANTA, GA 30348-5605

 

- 13 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT AND BENEFICIARY DESIGNATION FORM

 

Under the terms of the Georgia-Pacific Corporation Long-Term Incentive Plan
(“LTIP”), you have the right to designate a beneficiary to exercise certain
rights that may arise under your Performance Share grant in the event of your
death. If you do not designate a beneficiary in writing, these rights will pass
to your estate upon your death. In order to allow you to decide affirmatively
which outcome you desire and, in the event you prefer to designate a beneficiary
or beneficiaries other than your estate, to name that beneficiary or those
beneficiaries, the Corporation has provided this form, which you may use to
designate in writing the beneficiary(ies) you desire. Of course, you may revoke
and change your beneficiary designations at any time by notifying
Georgia-Pacific Corporation in writing at the address indicated below.

 

Please take time to fill out this form and return it to Georgia-Pacific
Corporation at the following address: Georgia-Pacific Corporation, Corporate
Compensation Department (GA030-14), Georgia-Pacific Long-Term Incentive Plan,
“Personal and Confidential”, 133 Peachtree Street (30303), P. O. Box 105605,
Atlanta, Georgia 30348-5605. Beneficiary designations or modifications of
beneficiary designations sent to any other address will NOT be effective until
actually received by Georgia-Pacific Corporation. The Corporation has no
responsibility for beneficiary designation forms which are not submitted as
indicated above.

 

NOTE: You may designate multiple beneficiaries, in which case those living at
the time of your death will equally share the rights accorded to a beneficiary
for the particular grant(s) in question.

 

¨ I designate my estate as my beneficiary under my 2005 Performance Share grant
under the LTIP.

 

¨ I designate the following person(s) as my beneficiary(ies) under my 2005
Performance Share grant under the LTIP:

 

Name

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

Relationship to You

--------------------------------------------------------------------------------

   Social Security Number (if known)


--------------------------------------------------------------------------------

                             

 

I acknowledge receipt of the executed Performance Share agreement evidencing my
February 1, 2004 Performance Share grant under the Georgia-Pacific Corporation
Long-Term Incentive Plan and confirm that the beneficiary(ies) designated above
have been selected by me in free exercise of my own discretion.

 

         

Signature:

         

Printed Name:

   

Date:

               

 